DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2021 has been entered.
Upon entering amendment, claims 1, 4-5, 7 have been amended. Claims 2-3, 9-15 were previously canceled. As a result of the amendment, the previous rejection has been withdrawn. 
Allowable Subject Matter
Claims 1, 4-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are deemed to be directed to a nonobvious improvement over the prior art of record, particularly over Cheng (7,622,891) and Makwinski (2016/0118841).
	With respect to independent claim 1, the prior art of record, taken alone or in combination, does not teach the limitations “a housing configured to accommodate at least one wireless power receiver between a first portion of the housing and a second portion of the housing, wherein the at least one wireless power receiver is disposable between the first portion and the second portion based on the at least one wireless power receiver leaning against the first portion or being mounted on the second portion” in combination with “a second magnetic field in a second direction substantially vertical to the first direction, wherein the second magnetic field is a vector summation of sub-magnetic fields generated by the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASEM MOURAD/Examiner, Art Unit 2836                          

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836